DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first operation" in line 12.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the first operation” relates back to “a first operation” in claim 1, line 4 or “a first operation” in claim 2, line 9.
Claim 3 and claim 4 recite the limitation “the first operation" in line 10 and line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the first operation” relates back to “a first operation” in 
Claim 5 and claim 6 recites the limitation “the first operation” in lines 4-5 and line 22, respectively. Claims 5 and 6 are also rejected for the same reasons set forth above.
The recitation of “a first operation targeted at a block included in the first plane is being executed” in claim 7, lines 5-6 is unclear whether “a first operation” is different from “the first operation targeted at a block included in the first plane is being executed” in claim 6, lines 22-23. Claims 8-13 and 15 are also rejected for the same reasons.
 Claim 5 and claim 6 recite the limitation “the second command set" in line 4 and line 21, respectively. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the second command set” relates back to “a second command set” in claim 1, claim 2 or claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madraswala et al. (US 2017/0285969, hereinafter “Madraswala”).
Regarding claim 1: discloses a semiconductor memory device comprising: 
a plurality of planes including a plurality of blocks each being a set of memory cells (paragraph [0049], lines 5-7); and 

upon receiving a first command (erase command set (paragraph [0003])) that instructs execution of the first operation, the sequencer is configured to execute the first operation, and upon receiving a second command set (read command, paragraph [0025], line 9) that instructs execution of the second operation while the first operation is being executed (paragraph [0025], lines 9-10, paragraph [0026] and paragraph [0062], lines 15-19), the sequencer is configured to suspend the first operation and execute the second operation (paragraph [0025]) or execute the second operation in parallel with the first operation, based on an address of a block that is a target of the first operation (paragraph [0041], lines 5-6) and an address of a block that is a target of the second operation (paragraph [0033], lines 5-7). 
Regarding claim 18: Madraswala discloses the semiconductor memory device according to claim 1, wherein upon receiving the first command set, the sequencer causes the semiconductor memory device ta transition from ready state to a busy state and starts the first operation, and causes the semiconductor memory device to transition from the busy state to the ready state after starting the first operation and progresses with the first operation in the ready state (paragraph 0053]).

.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the sequencer is configured to: cause the semiconductor memory device to transition from the ready state ta the busy estate after receiving the second command set while executing the first operation, if the second command set includes a first command, suspend the first operation and start the second operation before the first operation completes, and causes the semiconductor memory device to transition from the busy state to the ready state after the second operation has ended, and if the second command set includes a second command different from the first command, continue the first operation and start the second operation after the first operation has completed, and cause the semiconductor memory device to transition from the busy state to the ready state after 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al. (US 2018/0129445) discloses a memory system and an operating method.
Yuan et al. (US 2005/0099857) discloses a functional register decoding system for multiple plane operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HUAN HOANG/           Primary Examiner, Art Unit 2827